Elandbau, J.
Dissenting.—It is my opinion tfiat tfie 19iA section of chapter 3 of the Compiled Statutes,^as enacted for tfie express purpose of anticipating certain difficulties, which tfie Legislature had good reason to suppose would aidse from tfie hasty and illy digested manner in which the book of statutes, in which it appears and of which it forms part, was prepared and passed, and tfiat it was intended to furnish *323a rule of construction for tbat book alone, having reference to its arrangement by chapters and sections. The section is as follows :
“If the provisions of different chapters of the revised statutes conflict with or contravene each other, the provisions of each chapter shall prevail as to all matters' and questions growing out of the subject matter of such chapter.”
It must be remembered that the Legislature, under the Territorial form of government, could only sit sixty days at any one session. In 1851, shortly after the organization of the Territory, it became necessary that a system of statute laws should be provided for its government. A commission was ordered to prepare the statutes, and the time of the session was extended by Congress thirty days longer, to enable the commission to report and the laws to be enacted at the same session. The result of the labors oí the committee was the Bevised Statutes, a volume containing 734 pages, and professing to treat of all the subjects, civil and criminal, that are necessary to the government of a State, including a code of practice for the courts of justice, of modern invention and little understood. To perform such a work in the time limited in an artistic manner, was of course impossible, and was never expected by the committee which undertook it. They expressly state in the advertisement which accompanies the volume, that owing to the limited time the revisors had in which to accomplish the compilation and revision of the laws, it was found entirely impossible to review together the chapters they had severally prepared, previous to reporting.” They also say that “ some few bills of a general nature were introduced by members oí the Legislative Assembly, which were not reviewed either by the revisors or the judiciary committee, and were enacted and form a part of this volume.” They concede that the necessary result of this must be “ considerable repetition” and sometimes “conflicting provisions.” In fact the advertisement shows clearly that the commissioners feared the arrangement of the subjects matter, or rather the want of arrangement in them, would produce difficulty in understanding and construing the law as a whole upon any one subject, and in consequence passed the section above quoted *324to reconcile any sucb troubles that might arise. In other words, I think that the section means to advise the citizen that whenever he has occasion to perform any act which purports to be regulated by the statutes contained in that particular volume, he may turn to the chapter which treats of the subject, and conform his actions to the rules there laid down, and that if there are any other laws or parts of laws influencing the question, scattered promiscuously through the volume, not arranged under proper chapters relating to the same subject, or mixed with subjects of a different nature, he may utterly disregard them and treat them as repealed. How is the fact here ? Chapter 85 treats “ of the foreclosure of mortgages by advertisement.” The party desiring to foreclose a mortgage finds out from section one, that “ every mortgage of real estate containing therein a power of sale, upon default being made in any condition of such mortgage, may be foreclosed by advertisement in the cases and in the manner hereinafter specified.” He then examines the balance of the chapter, and finds complete directions for perfecting the foreclosure. He has a right to suppose that the Legislature have embodied all the requisites in this chapter, as no other chapter is found in the book on the same subject. He also has the 'right to suppose that 'if any provisions appear in other parts of the book in chapters upon dissimilar subjects, that they have been placed there by the mistake of the compilers, and are repealed by section 19 above cited. He may say, if I comply with this chapter I have done all that is required of me. If he has to look through the chapter i ■ “The fees of certain officers and other persons, and gen ■¡ral nrovisions relative to fees,” to see if any further steps . .e required of him, why not examine also the chapter on murder, or for the protection of game ? The one is certainly as apposite to the foreclosure of mortgages by advertisement as the other.
If the Legislature had said nothing about the construction of this book, I have no doubt that all provisions on any one subject, without reference to their relative situation and arrangement in the volume, would have been binding, and a compliance with them would have been necessary; but as they have by section 19 directed the attention to the arrange*325ment of subjects by chapters, and as it was the imperfection of the arrangement they were seeking to remedy, I think a section appearing out of its proper chapter may be treated as repealed.
I fully agree with all the reasoning of the Chief Justice as to the ordinary meaning of the words “conflicting” and “contravening,” when used in statutes, and also that under the general rule the provisions in these two chapters do not conflict with or contravene each other, but I contend that the intention of the Legislature in this particular instance, was to include conflict of arrangement of subjects, in the volume, as well as conflict in the provisions in the several sections or chapters. I am therefore of the opinion that it was not necessaryfor the mortgagee to serve the notice required by section 33 in the chapter on fees, and that the order appealed from should be reversed.
The notice required by section 33, is a very proper one in such cases, and perhaps this case may bring it to the notice of the bar, or may induce the Legislature to put it in its proper place by an amendment, but as it now stands it certainly is one of the snares that the Legislature by section 19 intended to guard against.